Title: From David Humphreys to Benjamin Throop, 21 January 1781
From: Humphreys, David
To: Throop, Benjamin


                        

                            
                            Sir
                            Head Quarters Janry 21. 1781 11 oClock Night
                        
                        I have it in command from His Excellency to inform you, that he would have you continue Your Detachment
                            together, and hold it in the most perfect readiness to act agreeable to the orders you may receive from him. And that you
                            will not return to West point, according to his Letter of this day by Col. Barber, as the Detachment may be necessary
                            where it is, since the defection of the Jersey Troops. Under all circumstances & upon all occasions the General
                            relies most confidently on the New England Troops of this you may let them know, & as he doubts not you will find
                            the best disposition in your Detachment, he wishes you to cultivate it, and inform him, if any thing extraordinary should
                            happen. I am Sir with very great regard Your Most Obed. Servt 
                        
                            D. Humphrys
                        
                    